Citation Nr: 1011128	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
knee disability currently identified as patellar tendonitis. 

2.  Entitlement to an initial compensable rating for left 
knee disability currently identified as patellar tendonitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 2003 to February 2007. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  In that rating decision, the RO 
granted service connection for right and left knee 
disabilities, formerly identified as patellofemoral syndrome 
(and currently identified as patellar tendonitis), and 
assigned each knee a noncompensable evaluation, effective 
from February 17, 2007. 

The issues on appeal were previously before the Board in 
January 2009, when they were remanded for additional 
development that included a new VA examination.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Throughout the period under appeal, the Veteran's right 
knee disability has been manifested by no more than 
subjective complaints of pain with increased activity and 
instability once a month.  Objective findings reveal full 
range of motion with no additional limitation following 
repetitive motion.  There is no objective evidence of 
arthritis, subluxation or instability, nonunion or malunion 
of the tibia and fibula, or genu recurvatum.

2.  Throughout the period under appeal, the Veteran's left 
knee disability has been manifested by no more than 
subjective complaints of pain with increased activity and 
instability once a month.  Objective findings reveal full 
range of motion with no additional limitation following 
repetitive motion.  There is no objective evidence of 
arthritis, subluxation or instability, nonunion or malunion 
of the tibia and fibula, or genu recurvatum.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right knee disability, currently identified as patellar 
tendonitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260-5261 (2009).  

2.  The criteria for an initial compensable evaluation for 
left knee disability, currently identified as patellar 
tendonitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260-5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the Veteran's bilateral knee disability. The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A. VA obtained the 
Veteran's service medical records, VA treatment records and 
other treatment records identified by the Veteran.  VA 
provided the Veteran with compensation examinations in April 
2007 and March 2009.  In both examination reports, the 
examiner recorded the Veteran's medical history, identified 
the nature of disabilities and evaluated the severity of the 
disabilities.  The examination reports included objective 
medical findings on range of motion and functional 
limitations due to repetitive motions. 

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Increased Rating

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular 
pathology, which produces a disability, warrants the minimum 
compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  Arthritis 
evaluations are governed by Diagnostic Code 5003.

The Veteran's left and right knee disabilities are each 
currently evaluated with a noncompensable rating under under 
hyphenated Diagnostic Codes 5014-5260.

Diagnostic Code 5014 is for evaluating disability due to 
osteomalacia.  A note following this code indicates that this 
condition is to be rated on limitation of motion of the 
affected part, as arthritis, degenerative.  Under Diagnostic 
Code 5003, degenerative arthritis is rated based on 
limitation of motion.  Limitation of motion of the knee is 
rated under Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Separate ratings may be 
awarded for limitation of flexion and limitation of extension 
of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 
(2004).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 (degenerative arthritis) does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint). 
 
It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In the instant case, the Veteran argues that compensable 
ratings are warranted for his right knee and left knee 
disabilities.  The Veteran's disabilities are currently 
identified as patellar tendonitis with loss of flexion.  
Based on the medical evidence contained in the record, the 
Board finds that the Veteran's right knee and left knee 
disabilities are appropriately rated under the criteria 
applicable to loss of motion.  

The most recent medical evidence of record comes from the 
report of a March 2009 VA examination.  In that examination 
report, the examiner noted that the Veteran complained of 
bilateral knee pain with activities such as jumping, running, 
and to a lesser degree with mountain biking.  He also 
reported symptoms of bilateral stiffness and lack of 
endurance as secondary to pain.  The Veteran denied symptoms 
of weakness, swelling, heat, instability, or locking.  The 
examiner recorded the Veteran's medical history, which 
included his treatment at VA Medical Centers in Newington and 
New Haven.  The examiner noted that the Veteran has sought VA 
treatment for bilateral knee pain since service, and in an 
August 2007 orthopedic surgical consult, it was noted that 
the Veteran's bilateral knee pain had "nearly resolved" 
with conservative management.  The examiner also noted that 
the previous x-ray findings showed no significant 
degenerative changes, but there was evidence of marked 
thickening of bilateral anterior tibal cortices that was 
likely related to chronic stress fractures.  

On physical examination, the March 2009 examiner observed 
that the Veteran had a normal gait without antalgia.  There 
was no objective evidence of abnormal weight bearing, 
instability, knee joint deformity, crepitus or clicking.  
Range of motion was zero to 140 degrees in both knees without 
pain.  There was no evidence of swelling, weakness, apparent 
fatigue, incoordination with repetitive motion.  The examiner 
noted that there was mild tenderness along the medial and 
lateral aspects of knee joints.  The valgus stress test and 
McMurray's test were negative.  The examiner diagnosed the 
Veteran with bilateral patellar tendonitis in his knees.  The 
examiner found that the bilateral knee pain caused the 
Veteran impairment in jumping, running, and squatting, and it 
caused him to limit standing, walking, and sitting to not 
more than an hour. 

The evidence of record does not show that the severity of the 
Veteran's right knee disability or his left knee disability 
warrants a compensable rating under the provisions for rating 
loss of motion.  The March 2009 VA examination report shows 
that the Veteran's right knee and left knee disabilities are 
manifested by pain with increased activity and full range of 
motion with no additional limitation following repetitive 
motion.  This symptomatology in each knee is appropriately 
rated under Diagnostic Codes applicable for rating range of 
motion loss.  

Here, there is no x-ray evidence of arthritis in either knee.  
The Veteran has full range of motion in both his knees (zero 
to 140 degrees) with no pain, but he has subjective 
complaints of pain with increased physical activities 
(jumping, running, biking, etc).  This symptomatology does 
not support a compensable rating for the right knee or the 
left knee disabilities due to the limitation of extension or 
flexion under the applicable codes for rating loss of range 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.  Even when considering the factors discussed in DeLuca, 
however, the Board finds that the Veteran's right knee and 
his left knee disabilities are not severe enough as to be 
compensable under limitation of extension or flexion.  See 
38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as 
applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.   Although the March 
2009 VA examiner observed that the Veteran's bilateral knee 
disability caused functional impairments with jumping, 
running and squatting, the examiner noted that there was no 
additional limitation of motion due to pain or repetitive 
motions in either knee.  At no point, does the medical 
evidence show that the Veteran's bilateral knee disability 
due to pain warrants a compensable rating for loss of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  

The Board has considered whether the Veteran is entitled to a 
separate rating under any other potentially applicable 
Diagnostic Code, including 5003 (for rating of arthritis), 
5257 (for rating instability or subluxation), 5258 (for 
rating cartilage damage), 5262 (for rating impairment of the 
tibia or fibula), or 5263 (for rating genu recurvatum).  The 
records on filed do not contain any diagnosis for arthritis 
and there is no x-ray evidence showing significant 
degenerative change associated with arthritis.  There are no 
findings of cartilage damage, impairment of the tibia or 
fibula, or genu recurvatum.  While the record did indicate 
that in 2007 there was thickening of the anterior tibiae 
cortices, this is not malunion or nonunion of the tibia 
(required for a compensable rating under Diagnostic Code 
5262) and there is no indication that this thickening 
presents any other ratable disability.  As such, separate 
ratings under these other codes for rating knee disability, 
are not warranted.  

The record does not contain a diagnosis for arthritis and 
there is no x-ray evidence of significant degenerative 
changes; separate compensable ratings under Diagnostic Code 
5003 are not warranted. 

The Board acknowledges the Veteran's statements that he 
experience bilateral instability about once a month in his 
knees.  See April 2008 and February 2010 statements in 
support of the case.  The most recent VA examination report, 
however, did not show any objective findings of instability 
in either knee.  The Board places greater weight on the 
objective medical findings that do not show any problems with 
instability.  On the March 2009 VA examination report, the 
examiner noted that the "bilateral knee joint medial and 
lateral menisci are stable with negative McMurray's test." 
At most, even based on the Veteran's subjective complaints of 
instability, he would not be entitled to a separate 
compensable rating under Diagnostic Code 5257 (requires at 
least slight instability or subluxation impairment).  The 
Veteran reports he experiences instability about once a 
month, which comports to a minimal number of occurrences, and 
there is no indication that it causes him slight impairment.  
Accordingly, no additional or higher ratings for right or 
left knee disability are warranted under the provisions at 
Diagnostic Code 5257.  

Additionally, there is no evidence of dislocated semilunar 
cartilage (rated under Diagnostic Code 5258) and there is no 
current evidence of nonunion or malunion in the either knee 
(rated under Diagnostic Code 5262).  Although March 2009 VA 
examiner noted there was x-ray evidence of thickening of the 
bilateral anterior tibiae cortices that was likely related to 
chronic stress fractures, there is no evidence of stress 
fractures of either knee in service.  See March 2006 service 
treatment record that notes normal diagnostic images of 
bilateral knee series.  There is also no evidence of genu 
recurvatum, with objective findings of weakness and 
insecurity in when bearing weight (rated under Diagnostic 
Code 5263).  With none of these findings, ratings are not 
possible under these Diagnostic Codes.  

The Board has also considered whether an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disabilities at 
issue caused marked interference with employment, or have in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illness proportionate to 
the severity of the several grades of disability."  

The evidence does not show that the Veteran's knee 
disabilities require frequent periods of hospitalizations.  
It is noted that the March 2009 VA examination report shows 
the Veteran's bilateral knee disability has caused him some 
functional impairment with jumping, running, squatting, and 
biking, but there is no indication in the record that this 
causes occupational impairment beyond that already 
contemplated by the assigned evaluation.  Accordingly, the 
Board concludes that consideration of an extraschedular 
rating is not warranted for the Veteran's service-connected 
right knee and left knee disabilities. 

Finally, the Board notes that the severity of the Veteran's 
symptomatology in both knees has been relatively constant 
throughout the period of this appeal; therefore, "staged" 
ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. 
App. 505.  As discussed above, the medical evidence of record 
does not indicate that the symptomatology associated with 
disability in either knee has worsened to a level to warrant 
a compensable rating at any point during this period.  Should 
the Veteran's disability picture change in the future, he may 
be assigned a higher rating.  See 38 C.F.R. § 4.1.

In sum, the Board finds that the preponderance of the medical 
evidence is against a finding in favor of awarding 
compensable ratings for right knee or left knee disabilities 
for loss of motion, instability, or malunion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257-5263.  As a preponderance of 
the evidence does not support compensable ratings for 
bilateral knee disability, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims must 
be denied. 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial compensable rating for right knee 
disability, currently identified as patellar tendonitis, is 
denied. 

Entitlement to an initial compensable rating for left knee 
disability, currently identified as patellar tendonitis, is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


